DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 

Introductory Remarks
	In response to communications filed on 25 October 2021, claims 1 and 13 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1 and 13 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 25 April 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument regarding the claims being directed to a practical application (see Remarks, p. 12) “the claimed invention is directed to assist those persons with diminished mental abilities or reduced cognitive abilities…”) is unpersuasive. The fact that the claims recite an intended goal or result is not enough for patent eligibility; rather, the question lies in whether the claims, as a whole, are integrated into a practical application of that idea, i.e., represent a concrete embodiment of that goal. As seen in the 101 rejection, the claims recite the steps at a high level of generality, with additional limitations that do not amount to significantly more.
Applicant’s argument that the amended portions of the independent claims recite limitations “none of which may be implemented entirely in the human mind” (see Remarks, p. 12) is unpersuasive. Those limitations do not address how—by what particular process or structure—the mental task or process steps of identifying data, image-derived tags, etc. (see the 101 rejection below for further detail)—are performed. As such, these limitations are treated as additional elements, which were found to be insignificant and do not overcome the 101 rejection, for at least the reasons being:
The “receiving” step is an insignificant extra-solution activity;
The data being received from an application executing on a mobile device is nothing more than an attempt to limit the claims to a particular technological field—namely, the realm of computers;
The data representing an interaction with a user interface at the mobile device is an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result;
 Generating a cue data model based on an entity-relationship modeling simply provides further narrowing of what are still abstract concepts, amounting to, at best, nothing more than an attempt to limit the claims to a particular technological environment. See, e.g., BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) at p. 8-9 (“the recited database structure…provides a generic environment in which the claimed method is performed….the recitation of a database structure slightly more detailed than a generic database does not save the asserted claims at step one”).
Applicant’s arguments with regards to the well-understood, routine, and conventional activities (see Remarks, p. 12-16) are unpersuasive.
Applicant’s arguments do not address how—by what particular process or structure—any of the identified additional elements are used in an unconventional way, but merely assert, without showing how, they are utilized unconventionally, i.e., different from the recited evidence.
Secondly, regarding the MPEP citation that “This does not mean a prior art search is necessary to resolve [the factual determination] inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination…” (see Remarks, p. 14) is unpersuasive.
Further in the same portion of the MPEP, the following statement can be found: “The required factual determination must be expressly supported in writing….Appropriate forms of support include one or more of the following: … (b) A citation to one or more of the court decisions…noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)”. Therefore, the word “should” means that one can, but is not required to only rely on court-recognized well-understood, routine, and conventional elements.
Thirdly, Applicant’s argument with regards to MPEP §904.03 that only the “best” reference should be chosen (see Remarks, p. 14-15), is unpersuasive. Given that the purpose of the prior art used in the 101 rejection is to establish “well-understood, routine, and conventional” in this case, the point is to show how ubiquitous, i.e., well-known, such elements are. If a large number of prior at references disclose one or more additional elements, it bolsters the argument that such additional elements are indeed, well-understood, routine, and conventional.
Lastly, Applicant’s arguments regarding that “at least 75% of [the ‘best’ references to each of the well-understood, routine, and conventional elements] have been PATENTED (and thus deemed patent eligible by § 101)” (see Remarks, p. 15) is unpersuasive.
Firstly, the question is whether an individual additional element is well-understood, routine, and conventional. The fact that each of these references even discloses the insignificant additional elements shows well-understood, routine, and conventional.
Secondly, the question of whether a limitation is well-understood, routine, and conventional, lies in the whether the manner in which the claim limitation is well-understood, routine, and conventional. See BSG Tech LLC v. BuySeasons, Inc. at p. 17 (“It is not whether it is well-understood, routine, and conventional to execute the claimed method on a generic computer, but rather the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine, and conventional”).
The present claims utilized the same limitations in the same manner as the prior art; therefore, such elements are well-understood, routine, and conventional.
Thirdly, as a result, the fact that some of the referenced prior art were patented is not a relevant consideration since (i) Applicant ignored whether such limitations were claimed in the patented applications, (ii) Applicant ignored how such limitations were used in accordance with all of the claimed limitations of the patented applications, and (iii) the scope of the claims found in the patented applications clearly differ from those in the present application.
Therefore, for at least the aforementioned reasons, the 101 rejection is maintained.
Applicant’s arguments filed 25 April 2022 with respect to the rejection of the claims under 35 U.S.C. 103 (see Remarks, p. 16-17) have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 13 recite “generating a cue data model forming data objects based on entity-relationship modeling to form a data structure including data representing the interaction”. There is lack of support in the Specification for such a limitation. The closest paragraph that could be identified in the Specification was in [0061], where the cue data model was an example for forming a data arrangement in which cue data 302 may be stored. However, a cue data model for forming a data arrangement, is different from generating a cue data model forming data objects.
Dependent claims 2-12 and 14-20 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 13 recite “generating a cue data model forming data objects based on entity-relationship modeling to form a data structure including data representing the interaction”. There is lack of support in the Specification for such a limitation. The closest paragraph that could be identified in the Specification was in [0061], where the cue data model was an example for forming a data arrangement in which cue data 302 may be stored. However, a cue data model for forming a data arrangement, is different from generating a cue data model forming data objects. Therefore, it is uncertain what is meant by this limitation.
Dependent claims 2-12 and 14-20 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims
For purposes of examination, the interpretation of “forming data objects” has been taken to mean that the cue data model forms “entities”, e.g., the “entities” in an entity-relationship model.

















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

I. The claims recite a mental task or process
	The claims recite a mental task or process of identifying stimuli (i.e., content) and related, supplemental stimuli (i.e., content), automatically identifying relevant tags for images, identifying cue data, predicting the cue(s) to present to a user, as well as adapting (i.e., modifying) the content based on, e.g., the user viewing the content, the modification of the supplemental content including generating multiple versions of the same content, and redacting certain portions of the content.
	The claims recite a mental task or process because the claims are not tied to any particular means or method beyond what can be practically performed in the mind by a person. In particular, the idea of identifying additional information often happens to people when they are viewing content, e.g., viewers may be triggered to remember an associated event, item, content, etc., by mentally identifying and associating (i.e., tagging) certain objects within an image to other related content. This is known in psychology as “recall”1 (i.e., thereby representing a concept that people routinely and consciously perform on a regular basis). Advertisers, for example, frequently take advantage of this mental process: for example, product placement is frequently employed in movies in which products are incorporated into movie scenes that would trigger a person to think about buying such products. Such limitations, therefore, encompass an observation, evaluation, or judgment, which fall under the “Mental Processes” grouping of abstract ideas.
	Furthermore, the idea of generating multiple age-appropriate versions of content is also a mental process frequently employed by advertisers, broadcasters, and movie studios. For example, directors of movies may have their own director’s cut which may be given the MPAA2 film rating of “R” (e.g., due to intense language or extreme violence), whereas the movie studio that is financing and distributing the movie may edit the director’s cut such that the content would be given a more general audience MPAA film rating of “PG-13” (e.g., reducing or nearly completely eliminating expletives and cutting out some of the more violent scenes). Broadcasters of television shows or news shows may bleep out or dub over uttered profanities, blur lewd hand gestures, or completely cut out inappropriate material.
	In essence, the claims do not require complex calculations; rather, the claims are directed to essentially stating that associations are made between related data, a concept that is routinely performed by people; and that certain content is modified in accordance with certain rules, e.g., modifying the data based on a relationship or age of the viewer. Using a computer to perform a series of mental steps that people can and regularly do perform in their heads is an abstract idea. The claims do not purport to identify new computer hardware or new technical steps by which the claimed invention is accomplished. In particular, the claims do not identify any particular process or step by which associations are made between the related data, such as how the data is identified by the computer, or how the computer searches for and obtains such related data.
“[We continue to] treat[] analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category” (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)).
But for the language reciting the use of a computing system and certain computer hardware components (e.g., a hardware processor, memory, non-transitory computer readable medium), nothing in the claims preclude the claimed steps from being practically performed in the mind. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then such claims still fall within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

II. The claims do not contain any additional elements that integrate the abstract idea into a practical application of that idea
The claims do not integrate the abstract idea into a practical application of this idea. The claims are recited at a high level of generality and not a specific means for performing that function. “At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that is directed to an abstract idea, not a concrete embodiment of that idea” (Affinity Labs of Texas LLC v. Amazon.com Inc., 838 F.3d 1253 (Fed. Cir. 2016) at pp. 7-8).
In other words, the claims do not focus on a specific means or method that improves the relevant technology and are directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery (see Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016) at pp. 18, quoting McRO Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016)).
More particularly, the claimed invention does not claim a particular manner by which the associations are made between the “stimuli” (i.e., content) and “supplemental stimuli” (i.e., additional related content), or how the information is determined to be, e.g., offensive, and certain content redacted. The claimed invention simply states the steps in purely functional terms—data is identified (including “visually perceptible information”, which is routinely and consciously performed by humans), data is tagged, data is extracted and identified, data is associated and organized in a (cue) data model, data is presented/displayed, and data is modified (according to allowed users) including data redactions. However, none of the steps state how these are specifically performed by the computer itself. “The claims…do not go beyond ‘stating [the relevant] functions in general terms, without limiting them to a technical means for performing the functions that are arguably an advance over conventional computer and network technology” (Electric Power Group, slip op. at 2).
Rather, the claims only recite automatically identifying tags from images using an image recognition processing algorithm; and storing and accessing (i.e., retrieving) those image-derived tags within a cue data model (i.e., a data structure for storing relationship information). Such storing and retrieving are nothing more than insignificant extra-solution activities.
Additionally, with regards to “receiving an application executing on a mobile device data representing an interaction with a user interface at the mobile device”, the fact that an application executing on a mobile device is nothing more than an attempt to limit the claims to a particular technological field—namely, the realm of computers. Additionally, the data pertaining to data representing an interaction with a user interface at the mobile device, is nothing more than an insignificant field-of-use, describing the context rather than a particular manner of achieving a result. Therefore, this “receiving” step is nothing more than an insignificant extra-solution activity of receiving data.
With regards to the generation of the cue data model, the fact that the data pertains to interactions between users to identify cues, that a (generic) data model is utilized, that cue-related information is stored in the cue data model, and that the cue data model is based on relationship modeling, are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving a particular result. The recited cue data model based on entity-relationship modeling simply provide further narrowing of what are still abstract concepts, adding nothing outside the abstract realm. Such a limitation, at best, amounts to nothing more than an attempt to limit the claims to a particular technological environment. See Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible). See also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) at p. 8-9 (“the recited database structure…provides a generic environment in which the claimed method is performed….the recitation of a database structure slightly more detailed than a generic database does not save the asserted claims at step one”).
The claims further recite “implementing an algorithm to apply statistical analysis or machine-learning techniques to predict the cue to present at a user interface to form a predicted cue…based on a correlation factor value determined probabilistically as a weighting factor based on a frequency of an attribute factor, the weighting factor being data associated with a data arrangement of storage of the subset of image-related cue attributes in the cue data model of the cue data model repository”, which is recited at a high level of generality and not to a particular technical step by which such a function is accomplished.3 Rather, the claims only broadly recite “a correlation factor value determined probabilistically as a weighting factor based on a frequency of an attribute factor, the weighting factor being associated with a data arrangement of storage of the subset of image-related cue attributes…”. This is nothing more than an attempt to limit the claims to a particular technological field or field-of-use, describing the context rather than a particular manner of achieving a result.
Stating that the prediction is implemented by “applying statistical analysis or machine-learning techniques”, is nothing more than stating the abstract idea while adding the words “apply it with a computer”, i.e., attempting to limit the claims to a particular technological field or field-of-use, i.e., mere narrowing of what are still otherwise abstract concepts. Similarly, stating that the prediction is based on “a correlation factor value” without stating the particular technical steps, process or structure by which such information is determined/derived, is just simply further narrowing of what are still abstract concepts. As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it.
The claims to “adapting presentation” and “presenting the predicted cue or the data representing the recollection at the user interface” comprising three user interface portions, are nothing more than insignificant extra-solution activities. Firstly, the “adapting presentation” is recited at a high level of generality and not a particular manner of, e.g., configuring or laying out the data in a particular arrangement or presentation. Rather, such limitations are directed to a particular function or result rather than a particular manner of achieving the stated goal.
Secondly, displaying the results of the collection and analysis (i.e., “causing display a first user interface portion structured to present a collaborative recollection interface”) is nothing more than an insignificant post-solution activity.4
Additionally, displaying a second user interface portion to allow user input (to implement one or more attributes to create the data representing the collection), is similarly directed to insignificant post-solution activity (see, e.g., MPEP 2106.05(g), regarding how selecting information for collection, analysis and display was found by the courts to be directed to insignificant extra-solution activity).
Lastly, displaying a third user interface portion to present one or more predicted cues including the predicted cue, where any of the three user interface portions can be used to receive data and modify the data stored in the cue data model repository, are also nothing more than an insignificant post-solution activities that are only tangential or nominal additions to the claim. Such limitations do not purport to further explain how—by what technical process or structure—the identification, prediction, or adaptation steps are performed. At best, such additional elements attempt to limit the claims to a particular technological environment or field-of-use—namely in a collaborative recollection interface. Stripped of such field-of-use limitations, the claim does nothing more than state displaying data and related data (i.e., the predicted cues), and allow users to manipulate the information and modify stored data.
	The fact that the data pertains to “cues”, “cue data model” (a type of relationship-storing data structure), “stimuli”, and “supplemental stimuli”, and that the claimed invention is directed to “collaborative recollection” amount to nothing more than insignificant field-of-use limitations, attempting to limit the claims to a particular technological environment. Such features simply provide further narrowing of what is still a mental process, and do not recite any particular manner by which such data is used to perform the claimed steps.
	In other words, such claimed limitations as to the particular type of data add nothing outside the abstract realm, describing only the context rather than a particular manner of achieving a result. Because these limitations are not tied to a particular manner by which the claimed invention functions or operates, they do not amount to significantly more than the judicial exception because such limitations do not further limit how—by what particular method or steps—are accomplished.
	
	Claims 4 and 16 are directed to receiving data representing a modification to the recollection from a user associated with an account, and subsequently modifying the recollection. However, the “receiving” step is an insignificant extra-solution activity.
	Claim 7 is directed to prioritizing a predicted cue as a function of one or more of a degree of relevancy. However, this is recited at a high level of generality and not a particular means for achieving such steps. See, e.g., CyberSource, pp. 20, footnote 4 (“here, the claims contain no hint as to how the information regarding the Internet transactions will be sorted, weighed, and ultimately converted into a useable conclusion that a particular transaction is fraudulent. The claims in this case are therefore even more abstract than the claims in Flook”).
	Claim 8 is directed to the attribute values (whose frequency was used to determine a correlation factor value determined probabilistically as a weighting factor) being one or more of a user attribute, a location attribute, and an activity attribute. However, Such limitations, are nothing more than an attempt to minimally narrow the claims. See, e.g., Content Extraction, 776 F.3d at 1345, 1347 (where claimed methods were directed to the abstract idea of “collecting data” despite concerning data from “hard copy documents” collected by an “automated digitizing unit”). See also Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329 (Fed. Cir. 2017) (where it was determined that a claimed method was directed, in part, to the abstract idea of “sending information”, even though the claim specifically concerned “audio and/or visual information” transmitted over a communications network). In the present claims, the claims attempt to narrow the type of attribute values to a particular type of data—which is nothing more than an insignificant field-of-use limitation.
Claims 11 and 19 are directed to generating different versions of a recollection for different sets of user access permissions. Such limitations amount to nothing more than mere instructions to implement the abstract idea. They recite only the idea of a solution or outcome, and not a particular manner as to how the different portions are generated in accordance with different users’ permissions. Thus, the claimed limitation to a “recollection” thus represents nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a context rather than a particular manner of achieving the claimed result.
Claims 12 and 20 are directed to identifying portions of a recollection corresponding to user access permissions (and with Claim 12, subsequently redacting those identified portions). Such limitations amount to nothing more than a mere instruction to apply the abstract idea. They recite only the idea of a solution or outcome, and not a particular manner as to how the portions are identified and subsequently redacted. The claimed limitation to a “recollection” thus represents nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a context rather than a particular manner of achieving the claimed result.
	The claims are not integrated with any particular configuration of hardware working in combination with the claimed steps. The claims merely state the use of generic hardware components, without any details as to how the hardware components are integrated with the claimed method steps. Thus, the recitation of such hardware amounts to nothing more than reciting the abstract idea with the words “apply it” with a computer.

III. The claims do not recite any additional elements that amount to significantly more than the judicial exception
It is a well-understood, routine, and conventional process to use tags to identify features or properties of an image5,6, and the concept of automatically tagging images based on image recognition processes, i.e., tagging portions of images (see, e.g., dependent claims 5-6 and 17) is also a well-understood, routine, and conventional activity.7,8,9 See also MPEP 2106.05(d)(II) (where “Electronically scanning or extracting data from a physical document” was found to be well-understood, routine, and conventional).
Additionally, the use of tags to facilitate search and retrieval is also a well-understood, routine, and conventional activity (in this case, the tags operate as a type of index for retrieving supplemental stimuli). See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017), pp. 18 (“This type of activity, i.e., organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet…classifiers organize and cross-reference information and sources…by certain identifiable tags….Here, tags are similarly used to identify, organize, and locate the desired resource”).
It is also a well-understood, routine, and conventional concept to retrieve information related to one or more content objects being presented to a user (with regards to the limitations concerning the independent claims, dependent claims 2-3 and dependent claims 14-15):
Kulick et al.10, [0098] and [FIG. 6], where the system retrieves information related to a triggering event, e.g., an upcoming meeting with Bill, in which case the system retrieves media relating to Bill.
Saffari et al.11, [0094] (where a single object represented in content can be assigned to a tag uniquely identifying it, and the object can be linked to other types of resources like text, video, commercials, etc., and actions)
Gokturk et al.12, [0033-0034], where the system may identify an associated topic/subject of a particular content item, and returns additional content that relate to that subject.
Kasina et al.13, [0085], where the knowledgebase, which may have any data structure, lists the source attribute information associated with the source image and any textual passages associated with the source attribute information. The single record accumulates all passages associated with these source images, extracts related text (Kasina, [0087]), and clusters related images together as well as textual passages (Kasina, [0123]). See also Kasina, [0072], where the system associates a particular concept with respect to an image.
Krikorian et al.14, [0016] (where the system adds context-relevant supplemental content to a media stream).
Clark et al.15, [0038-0041] (where the system analyzes a set of data and determines an identifiable event for a user, including identifying a set of story elements such as a theme; using the identified theme, the system identifies a relevant feature, and then provides a set of content suggestions to the user based on the relevant feature; the content suggestions may include various media including books, film, audio recordings, etc.).
Yadid et al.16, [4:56-67]-[5:1-10] (where the system associates a subset of media items pertaining to a common event, and can identify the common event through extrinsic information or analyses associated with respective media items (e.g., image or audio recognition; metadata comparison; user input (e.g., tagging information), authors, location, time and/or content).
Schneiderman et al.17, [0015] and, e.g., [0037] (where supplemental content may be inserted into a movie and made responsive to an appropriate cue (e.g., selection of an actor); supplemental content may refer to text, an audio entity, visual entity, etc., and provided to a user upon the user clicking on the actor’s face).
Nastacio18, [0069] (where associations are generated between feeds and feed tags; the feeds associated with feed tags are identified as satisfying an aggregated feed request and are aggregated into an aggregated feed).
The claims to receiving/presenting/displaying various data are also well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Additionally, storing and retrieving information from memory (in this case, via the cue data model) is also a well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II) (“Electronic recordkeeping” or “Storing and retrieving information in memory”).

Claims 4 and 16 are directed to receiving data representing a modification to the recollection from a user associated with an account, and subsequently modifying the recollection. However, the “receiving” step is an insignificant extra-solution activity that is well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec). The “causing modification” step is directed to insignificant post-solution activity. This limitation is essentially directed to manipulating the recollection, which is the results of collecting the cue data and creating recollections. In other words, manipulating the recollection corresponds to manipulating the results of the abstract idea, which is an insignificant post-solution activity that is well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (“Recording a customer’s order”, Apple, Inc. v. Ameranth, Inc.) (the claims were directed to allowing users to interact and modify/manipulate elements on the graphical user interface menus).
Furthermore, the idea of limiting modification privileges to a particular collaboration project is also well-understood, routine, and conventional. See, e.g.,
McCauley et al.19, [0057-0058] (where a user may assign different privilege level(s) to other users of a community network, where certain users may modify content associated with a project based on assigned privilege level(s));
Yadid et al.20, [4:8-17] (where a set of users can collaborate to edit an aggregate video pertaining to an event, where users may be granted access to perform actions on the set of media items according to user access rules, including viewing, edit, reviewing, and/or publishing media items);
Aldrich et al.21, [0044] (where a given webpage may be collaboratively modified and edited by multiple users, e.g., only trusted users and the owner of a personal page may modify that personal page; see also [0061-0064] with regards to the use of a permission table for determining whether someone has the permissions to make such modifications);
Ilan et al.22, [0051] (where a data file can be created between more than one person so that multiple users can share and add to that data file, i.e., allowing more than one user to add to or modify the data file; for example user C can upload a data file related to a particular event and allow user D to be a creator of the data file so that the user D can also have access to the data file, e.g., adding pictures, video, text, or other multimedia to the data file; thus, user C and user D can control when any particular recipient would have access or be provided permission to that particular data file).

Redacting data based on the audience viewing it (e.g., as seen in claims 10-12), e.g., using a user profile (as claimed), is also well-understood, routine, and conventional. See, e.g.,
Ivanov et al.23, [0074-0077] (where the system may use profile information to determine the relationship of the viewer requesting to view the content with the user providing the content, and present the corresponding version of the personal content, e.g., one or more versions of the personal content may be adjusted based on objectionable material, which is redacted from certain versions);
Fendt24, [0027-0036] (where an authorization service determines whether requestors are authorized to access content items that the requestors request; authorization and redaction decisions are based on a list of authorization policies, and the authorization policies indicate, for example, what content has to be redacted for any given role/content combination, the role thereby dictating what information the requestor is allowed to access; see in particular [0029-0035] for a list of how a different version of the content is generated for each role);
Patrick25, [0061] (where a result set is intercepted by a security service module before it reaches the requestor in order to determine if any data in the result should be redacted; the module evaluates one or more policies directed to specific parts of the result, and only parts to which the requestor is granted access are returned in the final result; this allows data to be aggregated from disparate sources, each of which the requestor might be authorized to access, but when brought together might exceed the requestor’s authorization);
O’Sullivan et al.26, [0046-0047] (where multiple versions of a document, including a select subset of the document, may be pre-formatted and stored, and the appropriate version may then be selected and transmitted to a user, where the user information and access rights associated with the document is used to determine what portions of the document are eligible to be shown to the particular user);
St. Clair et al.27, [0062] (where composition of a content board includes modifying the content to adapt the content to the user’s preferences and/or settings, including redacting particular words, or hiding identification information from other users); and
Schoen28, [0011] (where a redaction module redacts portions of a selected advertisement based on a user’s age).


Therefore, in combination, the claims and their additional elements do no more than simply combine a series of individually abstract concepts together into an ordered combination without integrating the additional limitations into a concrete embodiment of that idea, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp, LLC v. Nintendo Co., Ltd. (Fed. Cir. 2017) at pp. 8: “Adding one abstract idea…to another abstract idea…does not make the claim non-abstract….”
	The claims, taken separately and as a whole, are recited at a high level of generality, dissociated from any particular method or technical means by which such steps are accomplished. “Generally, a claim that merely describes ‘an effect or result dissociated from any method by which [it] is accomplished’ is not directed to patent-eligible subject matter” (Apple Inc. v. Ameranth Inc., 842 F.3d 1229 (Fed. Cir. 2016), quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)). See also Intellectual Ventures, 838 F.3d 1307, 1316 (Fed. Cir. 2016) (quoting Internet Patents Corp.), where the court found claims directed to email filtering to be abstract and patent ineligible when there is “no restriction on how the result is accomplished…[and] [t]he mechanism…is not described.”
	The Supreme Court has established that a desired goal (i.e., a “result or effect”), absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. Claims that fail to recite how a desired goal is accomplished do not recite an inventive concept, and thus do not qualify as patent eligible subject matter.
	For at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-9, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kulick et al. (“Kulick”) (US 2014/0344688 A1), in view of Martinez et al. (“Martinez”) (US 2009/0248738 A1), in further view of Sharon et al. (“Sharon”) (US 2016/0283564 A1).
	Regarding claim 1: Kulick teaches A method comprising:
	identifying data representing a subset of stimuli in association with a first user account (Kulick, [0040] and [0049-0050], where the system may collect personal information about a user from, e.g., a user’s social network, social actions or activities, profession, etc. A user profile may identify one or more hobbies in which the user has been engaged. More generally, user data may be used to determine a past event), the first user account including a data arrangement stored in a user account repository associated with a collaborative recollection engine including one or more processors and memory (Kulick, [0039], where user data may be stored in a content database that includes multiple collections of data, which may be organized and accessed differently. Although Kulick does not appear to explicitly state that the data was stored in a user account repository as claimed, the claimed invention discloses collecting information from, e.g., a user’s social network, implying some sort of user account repository storing the user information);
	executing instructions configured to implement one or more image recognition processing algorithms stored in the memory to identify one or more units of image content of an image (Kulick, [0060], where the system analyzes a photo and determines the photo includes the Eiffel Tower, the photo being associated with a past event trip of the user. See Kulick, [0037], where images from a trip may be used to identify entities (i.e., “units of image content”) associated with one or more attractions and/or friends that went on the trip with the user (e.g., based on image analysis techniques to identify entities present in the images). Note that entities are persons, places, concepts, and/or things distinguishable from one another. See Kulick, [0103], where the disclosed system may be implemented by a processor and memory containing instructions);
	identifying automatically one or more image-derived tags based on the one or more units of image content (Kulick, [0069], where the system may automatically tag individuals within a photo based on image analysis, as well as identifying a location based on image analysis (see, e.g., Kulick, [0060]));
	… [determining] a cue as data representing a supplemental stimulus (Kulick, [0098] and [FIG. 6], where a triggering event relating to an upcoming meeting with Bill results in the system retrieving photos related to Bill, including an information box providing additional information about Bill (i.e., “determining a cue”), e.g., Bill recently had a child born three months ago. This additional information may have been obtained via one or more databases and/or one or more media related to Bill (i.e., “supplemental stimulus”), e.g., the identified media for Bill may have included a large number of photos from 3 months ago with tags and/or comments identifying the birth of a child);
	… [predicting] the cue to present at the user interface to form a predicted cue (Kulick, [0041] and [0095], where the system identifies and selects one or more media (i.e., “predicting the cue”) that include one or more entities related to a past event to provide to a user (i.e., “present at a user interface”) upon a triggering event (i.e., “form a predicted cue”), where the selection of the one or more media utilizes one or more criteria), predicting the predicted cue based on a correlation factor value determined probabilistically as a weighting factor based on a frequency of an attribute value (Kulick, [0076], where selection criteria may be weighted more heavily in selecting a photo for a certain category of the past event and/or triggering event, e.g., if the triggering event is a hobby of the user, then photos that are of type that relate to the hobby (i.e., “activity attribute”) may be the most heavily weighted selection criteria. Similarly, if the triggering event is based on a past significant event for a user (i.e., the “significance” corresponding to the claimed “correlation factor value”), then photos from the actual significant event of the user may be the most heavily weighted selection criteria (i.e., “determined…as a weighting factor”). See Kulick, [0044], where the significance of an event (i.e., “correlation factor value”) may be based on determining the frequency with which the user engages in the event, e.g., an event may be considered significant or not significant based on the user’s previous trips and lack of prominent mention of the trip which indicates it was likely another business trip of the user (i.e., “probabilistically”)) …;
	adapting data representing a recollection based on the supplemental stimulus; adapting presentation of the cue or data representing a recollection to evoke the recollection; and presenting the predicted cue or the data representing the recollection at the user interface (Kulick, [FIG. 6] and [0098], where an upcoming meeting with Bill is a triggering event, resulting in photos 620A and B representing recent photos of Bill being displayed (i.e., “adapting…[and] presenting the cue or data representing a recollection”). An information box 610 indicates Bill recently had a child born three months ago (i.e., “adapting…[and] presenting the predicted cue…at the user interface”). See also Kulick, [FIG. 4], for an example user interface for displaying media to the user, e.g., an anniversary (i.e., “representing a recollection”)) including causing display a first user interface portion structured to present a collaborative recollection interface, at least a portion of which is generated responsive to data entry associated with a second user interface portion to implement one or more attributes to create the data representing the recollection, and further causing display a third user interface portion structured to present one or more predicted cues including the predicted cue (Kulick, [0079], where a user may prevent images from certain time periods from being displayed, prevent images of certain categories of past events from being displayed, and/or may prevent images containing certain entities from being displayed (i.e., “to implement one or more attributes to create the data representing the collection”). See, e.g., Kulick, [FIG. 4] and [0096], where a user may select from a drop down menu (i.e., “data entry associated with a second user interface portion”) to suppress/prevent media related to a particular past anniversary trip or an anniversary of a past event from being provided to the user in the future (i.e., “to implement one or more attributes to create the data representing the collection”).
See also Kulick, [0035-0036], where a user may create and/or access one or more user-edited documents that contain data pertinent to the user and may be used to determine data pertinent to the user, e.g., a past event and/or a triggering event. For example, a user may create a calendar entry of the user (i.e., “data entry associated with a second user interface portion to implement one or more attributes”) identifying an upcoming meeting (i.e., “attribute” of the activity attribute type). Data associated with the user may also include location data of the user obtained via check-ins or other user indicated visits to locations (i.e., “attribute”) via the computing device (i.e., “data entry associated with a second user interface portion to implement one or more attributes…”).
See Kulick, [FIG. 6] and [0098] and [FIG. 4] explanation in the preceding limitation with regards to the limitation of “present[ing] one or more predicted cues including the predicted cue”) … .
Although Kulick does not appear to explicitly state that the data pertains to collaborative recollection data, Kulick is analogous to the claimed invention because the only differences between the claimed invention and the prior art lie only in the nonfunctional descriptive material and are not functionally involved in the steps recited. Associating the data with a user account, with the user account being associated with the data, would have functioned/performed the same, regardless of whether that data pertained to a recollection (as claimed), or some other data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Kulick’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	Kulick does not appear to explicitly teach receiving from an application executing on a mobile device data representing an interaction with a user interface at the mobile device; extracting from the data representing the interaction to identify cue data; generating a cue data model forming data objects based on entity-relationship modeling to form a data structure including data representing the interaction; storing the one or more image-derived tags as a subset of image-related cue attributes in the cue data model of a cue data model repository, at least the subset of image-related cue attributes being associated with one or more data objects; accessing the cue data model [to determine a cue as data representing a supplemental stimulus]; implementing an algorithm to apply statistical analysis or machine-learning techniques [to predict the cue to present at the user interface], the weighting factor being data associated with a data arrangement of storage of the subset of image-related cue attributes in the cue data model of the cue data model repository; [and] at least one of the first user interface portion, the second user interface portion, and the third user interface portion being configured to receive data to modify the data arrangement in the cue data model stored in the cue data model repository.
	Martinez teaches receiving from an application executing on a mobile device data representing an interaction with a user interface at the mobile device (Martinez, [0044], where the W4 COMN collects data concerning all communications and interactions conducted via the W4 COMN. See Martinez, [0057-0058], where the applications layer 414 provides a personalized user interface (UI) that operates within a mobile device the W4 COMN, where the UI is instrumented to provide data on user interactions or actions back to the network. See Martinez, [0071], where data collected includes RWE interaction data, IO content data, and user data including explicitly-provided and deduced social and relationship data);
extracting from the data representing the interaction to identify cue data (Martinez, [0045-0046], where the system performs entity extraction from an information object (IO) in addition to entity extraction of a real-world entity (RWE) interacting with the IO (i.e., “the data representing the interaction”) by analyzing the content of the object, e.g., strings within an email are extracted and associated as RWEs for use in determining relationships (i.e., “to identify cue data”) between the sender, user, topic, or other RWE or IO impacted by the object or process);
	generating a cue data model forming data objects based on entity-relationship modeling to form a data structure including data representing the interaction (Martinez, [0091], where the results of analyzing collected W4 data may include a data structure (i.e., “data model”) representing an RWEs’ relationship with all other known RWEs (i.e., “entity-relationship modeling”), where relationships between RWEs and IOs may be derived from interaction data collected by the W4 COMN, the interaction data including any data associated with the user interaction of the electronic device (i.e., “data representing the interaction”) (Martinez, [0071] and [0073]). See Martinez, [0098], where after RWEs have been identified and analyzed, the system generates an information object or new data element (i.e., entity IO) (i.e., “forming data objects”) defining each point of view relationship identified. Note that because Martinez disclosed a data structure for representing RWE relationships, this implies there was a prior step of having generated such a data structure, i.e., “data model” as claimed.
Although Martinez does not appear to explicitly state that the modeling is based on entity-relationship modeling as claimed, Martinez is equivalent to the claimed invention because both Martinez and the claimed invention pertain to representing relationships between various entities (Martinez’s real-world entities (RWEs) and information objects (IOs) relationships, e.g., see Martinez, [FIG. 2] and [FIG. 7]). Therefore, the claimed invention does not distinguish over the prior art);
	storing the one or more image-derived tags as a subset of image-related cue attributes in the cue data model of a cue data model repository, at least the subset of image-related cue attributes being associated with one or more data objects (Martinez, [0037-0039] and [FIG. 2], where metadata (i.e., “one or more image-derived tags”) is used to define relationships between RWEs and IOs (i.e., “data model”), where metadata, for example, can contain text associated with the object data 204 of the IO 202 (where object data may be image files; see Martinez, [0062]). Metadata may provide explicit associations, but also be used to identify implicit associations between entities and data objects (thus, the metadata represents “a subset of image-related attributes” as the “explicit” association between entities and data objects). Metadata can be stored in one or more different IOs associated with the file (i.e., “the subset of image-related cue attributes being associated with one or more data objects”), where the W4 COMN utilizes numerous database servers and datastores (i.e., “data model repository”));
accessing the cue data model [to determine a cue as data representing a supplemental stimulus] (Martinez, [0088] and [FIG. 7], where the generated point of view (POV) relationships between various entities creates a mode and link model that can be easily searched and used for data mining, e.g., providing specific POV-related services (i.e., “supplemental [activity]”). See Kulick, [0098] and [FIG. 6] above with regards to the “supplemental stimulus”); [and]
at least one of the first user interface portion, the second user interface portion, and the third user interface portion being configured to receive data to modify the data arrangement in the cue data model stored in the cue data model repository (Martinez, [0086], where users may explicitly declare relationships, e.g., a specific user identifying another user as being related in a specific manner (see also Martinez, [0058], where the UI can be used to confirm or disambiguate incomplete W4 data in real-time, i.e., “at least [a user interface portion] being configured to receive data”). For example, a user may identify members of the family and the exact relationship of those members, e.g., a first user identifies a second user as his son (i.e., “receive data to modify the data arrangement”), resulting in the system identifying the first user as the father of the second user automatically, and being automatically added to the other party’s entity IO. See also Martinez, [0092], where a storage operation 808 is performed in which the entity IO is updated based on any newly identified explicit point of view relationships, which are then used in the data modeling of the W4 data (i.e., “modify the data arrangement in the data model stored in the data model repository”). See also Martinez, [0094], where upon determination that a POV relationship exists, the POV relationship identification engine 902 stores information in the appropriate IOs that represent RWEs associated with the relationship).
Although Martinez does not appear to explicitly state that the type of information relates to cues as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The various steps claimed by the present application and disclosed by Martinez would have been performed the same regardless of the specific data involved (i.e., cue data as disclosed, general information object data as disclosed by Martinez, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Martinez’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulick and Martinez (hereinafter “Kulick as modified”) with the motivation of providing specific related/useful information or services (see Martinez, [0001] and [0089]) by creating a mode and link model that can be easily searched and used for data mining (Martinez, [0088]), thereby saving processing resources, increasing the speed with which information is retrieved and returned, and allowing the system to learn associations over time to increase the relevancy of information (see, e.g., Martinez, [0092], where the point of view (POV) relationships are updated and used in the data modeling of incoming W4 data).
Kulick as modified does not appear to explicitly teach implementing an algorithm to apply statistical analysis or machine-learning techniques [to predict the cue to present at the user interface], the weighting factor being data associated with a data arrangement of storage of the subset of image-related cue attributes in the cue data model of the cue data model repository.
Sharon teaches implementing an algorithm to apply statistical analysis or machine-learning techniques [to predict the cue to present at the user interface] (Sharon, [0039], where the user interface may display an image including a representation of a target item, in which the user may utilize the predictive visual search (PVS) engine to locate an item which is the same or similar to the target item. See Sharon, [0081-0087], where the system may apply a probability model (i.e., “statistical analysis”) to determine the overall probability of an item matching a target item based on feature vectors computed from, e.g., the Gauss-Seidel method by a vector relaxation processor), the weighting factor being data associated with a data arrangement of storage of the subset of image-related cue attributes in the cue data model of the cue data model repository (Sharon, [0039], where a predictive visual search engine may be used to locate an item which is the same or similar to a target item, e.g., by mapping visual similarities between items. This may be based on a connectivity graph between the items themselves and items to layers of additional nodes corresponding to tags and visual features (Sharon, [0074-0076]) (i.e., “cue data model of the cue data model repository”). Links in the graphs can be obtained from weighted tags. See Sharon, [0066], where keywords for each image token are treated like tags that describe features of the item associated with each token (i.e., “image-related cue attributes”). The selected tags and the keywords associated with the user-selected image tokens are combined and weighted according to the number of occurrences of each term (i.e., “a weighting factor based on a frequency of an attribute value”). A search may be one by weighted entries, where specific tags can be given a higher weight based on their importance in a target category (i.e., category being a type of “data arrangement”, and thus this discloses “the weighting factor being data associated with a data arrangement of storage of the subset of image-related cue attributes”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulick as modified and Sharon (hereinafter “Kulick as modified”) with the motivation of finding additional content items that are probabilistically contextually relevant, i.e., by weighing tags that are more relevant to a particular category more heavily to retrieve potentially more relevant results rather than, e.g., treating all tags related to a content item equally.
The Examiner notes that [adapting presentation of the cue or data representing a recollection] “to evoke the recollection” has been considered as an intended use/result, and is not afforded patentable weight.
The Examiner notes that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see also MPEP § 2114. The recited prior art has the capability to perform these intended use limitations, and therefore, the prior art meets the claimed limitations. See MPEP § 2111.02; See also In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
Because Kulick as modified discloses all the claimed features, the claimed invention does not distinguish over the prior art since Kulick as modified would confer the same intended use/result as claimed.

	Regarding claim 2: Kulick as modified teaches The method of claim 1 wherein identifying the data representing the subset of stimuli comprises:
	identifying data representing visually perceptible depiction of data representing either imagery or text, or both as the subset of the stimuli (Kulick, [0098], where a triggering event relating to an upcoming meeting with an individual named Bill, the system retrieves photos relating to Bill, as well as an information box providing additional information about Bill indicating that Bill recently had a child born three months ago, where the additional information may have been obtained via one or more databases and/or one or more media related to Bill (i.e., “supplemental stimulus”). For example, the identified media for Bill may have included a large number of photos from 3 months ago with tags and/or comments that identified the birth of a child). 

	Regarding claim 3: Kulick as modified teaches The method of claim 2 wherein identifying the data representing the visually perceptible depiction of information comprises:
	forming data representing another cue based on the data representing either imagery or text, or both; receiving data configured to form the recollection associated with an event at a point in time; and incorporating the another cue as a constituent element of the recollection (Kulick, [0098], where a triggering event relating to an upcoming meeting with an individual named Bill, the system retrieves photos relating to Bill, as well as an information box providing additional information about Bill (i.e., “incorporating the another cue as a constituent element of the recollection”) indicating that Bill recently had a child born three months ago, where the additional information may have been obtained via one or more databases and/or one or more media related to Bill (i.e., “supplemental stimulus”). For example, the identified media for Bill may have included a large number of photos from 3 months ago (i.e., “an event at a point in time”) with tags and/or comments that identified the birth of a child). 

	Regarding claim 5: Kulick as modified teaches The method of claim 1 wherein accessing the cue data model to determine the cue as data representing the supplemental stimulus comprises:
	analyzing a unit of content to identify cue attributes, the unit of content including at least one of the one or more of the units of image content or any other unit of content (Martinez, [0046], where the system can perform entity extraction on both the metadata related to the object and the content of the IO itself, where W4 data extracted around the object can be used to imply attributes about the object itself (i.e., “identify attributes”). Additionally, if full access to the object itself is allowed (i.e., the content of the object), the RWEs can be extracted by analyzing the content of the object, e.g., strings within an email are extracted and associated as RWEs for determining relationships between sender, topic, or other RWE or IO impacted by the object or process).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulick as modified and Martinez (hereinafter “Kulick as modified”) with the motivation of identifying implicit and explicit associations between entities and data objects (Martinez, [0037]), thereby allowing the system to identify related links/associations (Martinez, [0038]).

	Regarding claim 6: Kulick as modified teaches The method of claim 5 further comprising:
	generating data representing a tag for each cue attribute of a subset of cue attributes associated with the unit of content; and associating data representing each of the cue attributes to the unit of content (Martinez, [0037-0040], where the system correlates RWEs and IOs to identify relationships, and uses existing metadata in addition to generating additional metadata where necessary (i.e., “generating data representing a tag for each attribute of a subset of attributes associated with the unit of content”). This metadata can be stored in one or more IOs associated with the content file, e.g., the metadata identifying relationships between the IO and other RWEs and IOs, where the IO 202 is associated by one item of metadata 206 with an RWE 220 that RWE 220 is further associated with two IOs 224, 226 and a second RWE 222 based on some information known to the system, e.g., relations between a picture (IO 202) containing metadata 206 that identifies the electronic camera (RWE 220) and the user (RWE 224) (i.e., “associating data representing each of the attributes to the unit of content”)). 

	Regarding claim 8: Kulick as modified teaches The method of claim 1, where the attribute value comprises:
	one or more of a user attribute, a location attribute, and an activity attribute (Kulick, [0076], where selection criteria may be weighted more heavily in selecting a photo for a certain category of the past event and/or triggering event, e.g., if the triggering event is a hobby of the user, then photos that are of type that relate to the hobby (i.e., “activity attribute”) may be the most heavily weighted selection criteria. Similarly, if the triggering event is based on a past significant event for a user, then photos from the actual significant event of the user may be the most heavily weighted selection criteria. See Kulick, [0044], where the significance of an event (i.e., “weighting factor”) may be based on determining the frequency with which the user engages in the event, e.g., an event may be considered significant or not significant based on the user’s previous trips and lack of prominent mention of the trip which indicates it was likely another business trip of the user (i.e., “user attribute, activity attribute”)). 

	Regarding claim 9: Kulick as modified teaches The method of claim 1 further comprising:
	detecting the data representing the cue attribute as one or more of data representing a user identifier, a location, and an activity (Kulick, [0048-0049], where a past event of a user may be a past photo, e.g., the user taking a photo of a parking spot of a car in which the photo includes metadata identifying the date and time the photo was taken and location at which the photo was taken. Additionally, a past event of a user may be a hobby in which the user has been engaged in, e.g., past photos taken by the user may be analyzed to identify that the user is a bird watcher based on a large number of images including birds); and
	storing one or more of the user identifier, the location, and the activity in the data arrangement (Kulick, [0062], where the content database may index images based on identifiers of the photos and one or more properties of the photos such as entities present in the images, dates of the images, locations of the images, etc.). 

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Kulick teaches An apparatus comprising: a memory including executable instructions; and a processor, responsive to executing the instructions, is configured to [implement the claimed steps] (Kulick, [0022], where the disclosed steps may be implemented as a non-transitory computer readable storage medium storing instructions executable by a processor to perform the disclosed method).

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulick et al. (“Kulick”) (US 2014/0344688 A1), in view of Martinez et al. (“Martinez”) (US 2009/0248738 A1), in further view of Sharon et al. (“Sharon”) (US 2016/0283564 A1), in further view of McCauley et al. (“McCauley”) (US 2009/0070426 A1).
	Regarding claim 4: Kulick as modified teaches The method of claim 3, but does not appear to explicitly teach further comprising: receiving data representing a request to grant access to the data representing the recollection to a subset of user accounts; receiving data representing a modification to the recollection from a computing device associated with a user from the subset of user accounts; and causing modification to the recollection to form a collaborative recollection. 
	McCauley teaches receiving data representing a request to grant access to the data representing the recollection to a subset of user accounts (McCauley, [0057-0058], where a first user may assign different privilege level(s) to other users (each associated with user profiles (“user accounts”) in a community network) based on interests of the other users. Other users may edit (e.g., modify, delete, etc.) content and post comments regarding the project based on privilege levels assigned to each user, e.g., a user may be allowed to post comments to the project, while another user may modify content associated with the project based on assigned privilege level(s));
	receiving data representing a modification to the recollection from a computing device associated with a user from the subset of user accounts (McCauley, [0073-0074], where the contribution module enables contribution of material from other user profiles of the community network based on an online project collaboration between the project profile and other user profiles (“subset of user accounts”). The contributors can write, edit, generate feedback and/or post comments regarding the project. In addition, the edit module enables a user to edit content associated with a project, e.g., edits are highlighted in different colors in order to identify changes made to the original version. See also McCauley, [0077], where the system keeps updates of edits made by other contributors to the content of the project in order to identify differences between an original version and modified version (implying that the system received modifications to the content, and that the project was modified)); and
	causing modification to the recollection to form a collaborative recollection (McCauley, [0077], where the track module tracks information associated with contributed material of the project, e.g., keeping updates of the edits made by other contributors to the content of the project in order to identify differences between the original version and modified version (implying that the system received modifications to the content, and that the project was modified). See also McCauley, [0056], where the online project collaboration module may generate an online project collaboration between various user profiles and projects, e.g., the online project collaboration may include contributing material, editing content, a discussion, and/or commenting associated with the project).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulick as modified and McCauley with the motivation of restricting read/write permissions to only certain users whose interests matches with the requirements of the project (see McCauley, [0072]), e.g., one may not want to allow all users to modify/edit a collaboration project.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kulick et al. (“Kulick”) (US 2014/0344688 A1), in view of Martinez et al. (“Martinez”) (US 2009/0248738 A1), in further view of Sharon et al. (“Sharon”) (US 2016/0283564 A1), in further view of Lin et al. (“Lin”) (US 2017/0236055 A1).
	Regarding claim 7: Kulick as modified teaches The method of claim 1 wherein predicting the cue to present the predicted cue comprises:
	prioritizing the predicted cue as a function of one or more of a degree of relevancy to form a prioritized predicted cue (Kulick, [0094], where a ranking for media to display in response to a triggering event, is determined based on the selection criteria where the ranking may be a relevance score for each of the media determined based on the selection criteria, e.g., indicative of relevance of the media based on the identified category) …. .
	Kulick as modified does not appear to explicitly teach storing the prioritized predicted cue in the data arrangement to include data representing its priority.
	Lin teaches storing the prioritized predicted cue in the data arrangement to include data representing its priority (Lin, [0020] and [0025], where the tagging engine may store images, tags, and/or relevance scores (i.e., “priority”) in databases. These predicted relevance-weighted tags (a tag that has been weighted with a corresponding tag relevance score) can be used in large-scale keyword-based image retrieval, image tag proposal, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulick as modified and Lin with the motivation of storing the calculated weights in order to avoid dynamically re-computing the associated tag weights, thereby saving processing resources and increasing the speed with which information is retrieved and returned.


Claims 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulick et al. (“Kulick”) (US 2014/0344688 A1), in view of Martinez et al. (“Martinez”) (US 2009/0248738 A1), in further view of Sharon et al. (“Sharon”) (US 2016/0283564 A1), in further view of Ivanov et al. (“Ivanov”) (US 2013/0031590 A1).
	Regarding claim 10: Kulick as modified teaches The method of claim 1, but does not appear to explicitly teach wherein adapting the recollection comprises: generating multiple versions of the recollection.
	Ivanov teaches wherein adapting the recollection comprises: generating multiple versions of the recollection (Ivanov, [0074] and [0076-0077], where a number of different versions of personal content can be generated for and accessed by different requestors based on, e.g., the relationship between the user who generated the personal content and the requestor).
	Although Ivanov does not appear to explicitly state that the data pertains to a recollection or supplemental stimulus, as claimed, Ivanov is analogous to the claimed invention because the only differences between the claimed invention and the prior art lie only in the nonfunctional descriptive material and are not functionally involved in the steps recited. Adapting the content items, e.g., by generating multiple versions of it, would have been performed the same regardless of the specific data involved (e.g., recollection data and supplemental stimuli, content item data in general, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Thus, Ivanov is analogous the claimed invention, as the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulick as modified and Ivanov (hereinafter “Kulick as modified”) with the motivation of customizing content towards different target audiences, e.g., creating content that would likely be of more interest to family members, or hiding objectionable material which may be inappropriate for family members but acceptable for a friend (see Ivanov, [0076-0077]).

	Regarding claim 11: Kulick as modified teaches The method of claim 10 wherein generating the multiple versions of the recollection comprises:
	identifying data representing subsets of permissions to access the recollection associated with different subsets of other users (Ivanov, [0074], where different versions of personal content may be accessed by different requestors based on a number of factors, such as a relationship between the user who generated the personal content and the requestor (i.e., “data representing subsets of permissions to access the recollection”), which is utilized to provide or deny the access. Different channels may be provided by a service provider to view the different versions of the content); and
	generating a different version of the recollection for each subset of permissions (Ivanov, [0033], where different versions of the personal content can be generated based on criteria established by the user, such as a version for family and a version for friends. See Ivanov, [0076-0077], where an immediate family version can be generated that provides close-up images and audio of the user with a limited amount of images and audio from other individuals. Additionally, personal content may be found objectionable (e.g., certain images or words) in the family version of the personal content, but may be acceptable in the friend’s version of the content). 

	Regarding claim 12: Kulick as modified teaches The method of claim 10 wherein generating the multiple versions of the recollection comprises:
	identifying one or more portions of the recollection as a function of data representing a level of authorization to access the one or more portions (Ivanov, [0074], where different versions of the personal content can be accessed by different requestors, e.g., a relationship between the user who generated the personal content and the requestor can be determined and utilized to provide or deny the access. For instance, relationships such as immediate family, family, close friends, friends, acquaintances can be used to determine if access can be granted (i.e., “representing a level of authorization”). Different channels can be provided to view the different versions of the content (i.e., “access the one or more portions”). In other words, the allowed content is a “function of” the relationship roles, i.e., “data representing the level of authorization” for accessing the one or more portions of the requested content. See also, e.g., Ivanov, [0076], where versions can be target to particular individuals, e.g., a version of the personal content may be generated that includes all images and audio of the user and his friend (i.e., “access the one or more portions”), while limiting images and audio of other individuals. For immediate family versions, close-up images and audio of the user are provided with limited amount of images and audio from other individuals);
	redacting one or more other portions of the recollections; and presenting the one or more portions as a redacted version (Ivanov, [0077], where the personal content is analyzed for objectionable material. One or more versions of the personal content can be adjusted based on objectionable material, e.g., audio from certain individuals may be muted; images or certain individuals may be obscured or otherwise blocked, etc.). 

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 12, and is rejected for the same reasons.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
4 June 2022




    
        
            
        
            
    

    
        1 Encyclopedia Britannica. Definition of recall: “Recall, in psychology, the act of retrieving information or events from the past while lacking a specific cue to help in retrieving the information. A person employs recall, for example, when reminiscing about a vacation or reciting a poem after hearing its title….”
        2 MPAA stands for “Motion Picture Association of America” which is comprised of a group of individuals tasked with rating a film’s content, and determining whether such content is appropriate for certain audiences, e.g., suitable for all ages, or under certain ages.
        3 See, e.g., CyberSource, pp. 20, footnote 4 (“here, the claims contain no hint as to how the information regarding the Internet transactions will be sorted, weighed, and ultimately converted into a useable conclusion that a particular transaction is fraudulent. The claims in this case are therefore even more abstract than the claims in Flook”).
        4 See Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) at p. 7 (“merely presenting the results of abstract processes of collecting and analyzing information, without more…is abstract as an ancillary part of such collection and analysis”).
        5 See Wexler et al. US Patent Publication No. 2016/0140146 A1 at [0108] (“Tags are typically used to identify features or properties of an image. Tags are often used to group images into sets…”)
        6 See Saffari et al. US Patent Publication No. 2010/0312596 A1 at [0081] (where one or more tags are generated based on identifying items represented in the content) and [0045] (where tags can include information and/or metadata associated with all or a portion of content)
        7 See Wexler et al. at [0108]: “Tags can be generated automatically by the curator application during the image analysis…”
        8 See Mirander-Steiner. US Patent Publication No. 2013/0129142 A1 at [Abstract] (“Automatic extraction of data from and tagging of a photo…having an image of identifiable objects…”)
        9 See Gokturk et al. US Patent Publication No. 2007/0081744 A1 at [0070]: “tags can be extracted from images, using information obtained from [object/image] recognition, corresponding to objects in them, and text in them.”
        10 Kulick et al. US Patent Publication No. 2014/0344688 A1.
        11 Saffari et al. US Patent Publication No. 2010/0312596 A1.
        12 Gokturk et al. US Patent Publication No. 2007/0081744 A1.
        13 Kasina et al. US Patent Publication No. 2018/0150444 A1.
        14 Krikorian et al. US Patent Publication No. 2007/0234213 A1.
        15 Clark et al. US Patent Publication No. 2016/0132591 A1.
        16 Yadid et al. US Patent No. 8,645,485 B1.
        17 Schneiderman et al. US Patent Publication No. 2014/0331264 A1.
        18 Nastacio. US Patent Publication No. 2010/0179915 A1.
        19 McCauley et al. US Patent Publication No. 2009/0070426 A1.
        20 See [foonote 14]
        21 Aldrich et al. US Patent Publication No. 2009/0070684 A1.
        22 Ilan et al. US Patent Publication No. 2014/0181149 A1.
        23 Ivanov et al. US Patent Publication No. 2013/0031590 A1.
        24 Fendt. US Patent Publication No. 2013/0117802 A1.
        25 Patrick. US Patent Publication No. 2006/0259954 A1.
        26 O’Sullivan et al. US Patent Publication No. 2013/0124560 A1.
        27 St. Clair et al. US Patent Publication No. 2014/0189539 A1.
        28 Schoen. US Patent Publication No. 2013/0151346 A1.